Peii CuRiam :
This is an appeal from the judgment of the recorder’s court of the city of Detroit, confirming the report of a jury in a proceeding to open Twenty-third street from its present terminus south of Michigan avenue to Baker street.
We have heard the appeal and are satisfied that several errors of law have intervened which cannot be corrected by the recorder’s court or the jury with “due regard to the public interests and rights of individuals.” The notices were imperfect and wore not seasonably published, and many of the proceedings are inconsistent and fatally defective. *283Our previous decisions are conclusive against the validity of the matters shown by the record on many grounds, and it would be a waste of time to go through the case and discuss or point out the objections.
The judgment of the recorder’s court must be reversed,, with costs.